DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-6, 8-9, 11-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a method for recording image data of a moving region of interest of a patient by a medical imaging system comprising an X-ray source and an X-ray detector, the method comprising: positioning a robotic device having a kinematic chain of moving components against the patient to provide a tactile connection having a pressure against the patient, wherein the tactile connection is maintained for at least a prespecified period by force regulation and/or torque regulation; acquiring measured values by sensors of the robotic device positioned against the patient, wherein the measured values are acquired by a force sensor system of the robotic device, a torque sensor system of the robotic device, or a combination thereof; wherein the evaluated measured values are used to actuate the medical imaging system, as claimed in claim 1.  Claims 5-6, 8-9, and 11-12 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method for recording image data of a moving region of interest of a patient by a medical imaging system comprising an X-ray source and an X-ray detector, the method comprising: positioning a robotic device having a kinematic chain of moving components against the patient to provide a tactile connection having a pressure against the patient, wherein the tactile connection is maintained for at least a 
Prior art fails to disclose a medical imaging system for an acquisition of image data of a cyclically moving region of interest of a patient, the medical imaging system comprising: a robotic device with a kinematic chain of moving components comprising a force sensor system, a torque sensor system, or a combination thereof for recording measured values comprising information on a movement of the region of interest, a position of the region of interest, or a combination thereof, wherein the robotic device is configured to have a tactile connection with a pressure against the patient, wherein the tactile connection is configured to be maintained for at least a prespecified period by force regulation and/or torque regulation; wherein the medical imaging system is configured to use the evaluated measured values to actuate the medical imaging system, as claimed in claim 15.  Claims 16-19 are allowed by virtue of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



May 25, 2021